Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 13 is allowable. Claim 14, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions A and B, as set forth in the Office action mailed on 4/21/2020, is hereby withdrawn and claim 14 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Noah Flaks on 6/2/2022.
The application has been amended as follows: 
In claim 1: Please change “module, and each corner key” in lines 12-13 to --module, wherein the through-hole and the solar panel are laterally separated in a plane parallel to the front surface of the PV module, and each corner key--.
In claim 11: Please change “module, and each corner key” in lines 15-16 to --module, wherein the through-hole and the solar panel are laterally separated in a plane parallel to the front surface of the PV module, and each corner key--.
In claim 14: Please change “second lateral extension and to align” in line 5 to --second lateral extension to align--.
In claim 16: Please change “surface of the PV module; and” in line 10 to --surface of the PV module;--.
Please change “electrical system.” in the last line to --electrical system, and an insert component comprising the electrical connector, the insert component having a cross-sectional shape of the through-hole.--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: US PGPub 2012/0222726 to Qin (of record) is the closest prior art, which teaches, among other claimed elements, a solar panel (Fig. 3) and a corner key 50-1 (Figs. 6-9) which includes a through hole (portion 64 is hollow, accessed by openings 66, 68) that extends through the corner key along an axis that is generally perpendicular to a planar surface of a corresponding PV module (¶0091-0099), but does not teach that the through-hole and solar panel are laterally separated in a plane parallel to the front surface of the PV module. Additionally, the prior art does not teach a corner key including an insert component comprising an electrical connector, the insert component having a cross-sectional shape complementary to the cross-sectional shape of the through-hole. Therefore, claims 1, 11, and 16, and their respective dependents, are free of the art and allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC R SMITH whose telephone number is (571)270-7186. The examiner can normally be reached M-F, 8:30am-5:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC R. SMITH
Primary Examiner
Art Unit 1726



/ERIC R SMITH/Primary Examiner, Art Unit 1726